Citation Nr: 1222063	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL) disability.

2.  Entitlement to service connection for hypertension (HTN), to include as secondary to herbicide exposure and service-connected diabetes mellitus (DM).

3.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 9, 2011; and in excess of 50 percent from that date.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of gunshot wound (GSW) to the right ankle with post-traumatic tendinitis.

5.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of GSW to the right wrist, with post-traumatic tendinitis and right median nerve neuritis.

6.  Entitlement to a total disability rating for individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  The Veteran is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

During the course of this appeal, a 50 percent rating for PTSD from the effective date of March 9, 2011, and separate 10 percent ratings for residuals of GSW for both the right ankle and right wrist from the effective date of February 24, 2011, were granted in a November 2011 rating decision; these actions did not satisfy the Veteran's appeal. 

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for HTN and TDIU and entitlement to an increased rating for residuals of GSW, right ankle and right wrist, are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  The Veteran has BHL disability that cannot be satisfactorily disassociated from his in-service noise exposure.  

2.  Prior to March 9, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

3.  From March 9, 2011, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  BHL was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for an initial rating in excess of 30 percent for PTSD prior to March 9, 2011, and in excess of 50 percent from that date have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the Veteran was provided all required notice by a letter mailed in August 2008, prior to the issuance of the rating decisions on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records (STRs) and VA and private post-service treatment records were obtained.  Also, the Veteran has been afforded appropriate VA examination in response to his claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability Ratings Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

BHL Disability Claim 

Legal Criteria

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends, and essentially provided testimony to the undersigned VLJ, that BHL was a result of performing his duties in service, to include firing the M60 machine gun as a machine gun gunner.

At the outset, the Board notes that VA medical records and VA examination reports establish that the Veteran currently has BHL disability for VA purposes.

Service records shows that he was a sergeant in the U.S. Marine Corps, and as stated above, is a recipient of the Purple Heart Medal.

The Veteran was afforded a VA examination in November 2008 in which he reported that hearing all conversation was his greatest situation of difficulty, and he stated that he must lip-read without hearing aids.  He also reported military noise in the infantry with no hearing protection; occupational noise in a factory for 38 years with hearing protection provided and used in later years of employment.  The VA examiner diagnosed bilateral normal-to-severe sensorineural hearing loss from 70 to 89 hertz.  The examiner opined that hearing loss was not caused by or a result of service noise exposure as whispered voice test was normal at discharge, and the Veteran had 38 years of occupational noise.

The Veteran was afforded a VA examination in March 2011 in which he reported hearing loss, trouble understanding speech in noise, and being a M60 machine gunner/squad leader in Vietnam for one year.  He reported in-service noise exposure to include hand grenades, rifles, and mortar rounds.  He also reported occupational noise to include factory work on an assembly line with hearing protection.  The VA examiner diagnosed bilateral normal-to-severe sensorineural hearing loss from 70 to 89 hertz.  The examiner opined that the hearing loss was less likely as not (less than 50/50 probability) caused by or a result of in-service noise exposure as the Veteran's post-service noise exposure in a plant for 38 years was a contributor to the current hearing loss.  The examiner further opined that the current hearing loss was 50% due to service and 50% due to post-service noise exposure.

The Board acknowledges the VA examiners' opinions that the Veteran's BHL was not caused by or a result of service noise exposure. 

The Board notes that while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The Board finds that the VA examiners' opinions are inadequate to serve as the basis of a denial of entitlement to service connection for BHL disability.  In this regard, the Board notes that the November 2008 VA examiner stated that the Veteran's whispered voice test was normal at discharge, and the Veteran had 38 years of occupational noise.  The November 2008  VA examiner did not address the Veteran's reports of military noise with no hearing protection and neither the November 2008 or March 2011 examiner noted that he reported being provided hearing protection at his job in a factory, indicating that the Veteran's BHL disability was related to service.  

Moreover, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board has found the Veteran to be credible.  His testimony and reports to VA examiners is at least in part corroborated by service records.  Although service treatment records do not establish the presence of a chronic disability, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that BHL disability cannot be disassociated from the Veteran's active service. 

Disability Rating - PTSD 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Analysis

Service connection for PTSD was granted in an August 2009 rating decision with an evaluation of 30 percent, effective July 24, 2008.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

The Veteran was afforded a VA examination in November 2008 in which he reported occasionally snapping at his wife; having few friends that he helped with home projects; making arts and crafts; having a reasonably good relationship with his family; having a satisfying leisure life that afforded some enjoyment; and denying depression.  The examiner noted unremarkable speech; full affect; good mood; orientation to person, time, and place; thought process and content were unremarkable.  The Veteran reported PTSD symptoms and impairment, to include sleep disturbances; distressing dreams; intrusive thoughts; feelings of detachment or estrangement from others; irritability or outbursts of anger; and exaggerated startle response.  The examiner diagnosed PTSD, in remission, and provided a Global Assessment of Functioning (GAF) score of 65.  The examiner stated that there was no reduced reliability and productivity due to PTSD symptoms.

The Veteran submitted a private examination from January 2009 in which the examiner noted that his speech had an unusual pitch; his train of thought contained digressions and irrelevancies, but there were no disturbances of logic or bizarreness; his speech was without evidence of unusual ideation; he had mild cognitive impairment; had some deficit with his concentration and immediate memory; and his affect was within normal limits.  The Veteran described his mood as "kind of jolly, not sad" and noted snapping at his wife at times.  The Veteran reported PTSD symptoms and impairment, to include sleep disturbances; easily fatigued; memory problems; avoidance; lack of trust in others; inability to express feelings; vivid memories of prior unpleasant experiences; distressing dreams; irritability or outbursts of anger; difficulty concentrating; and being jumpy or easily startled.  The Veteran also reported having few friends and no community involvement; however, he attended church and had craft hobbies.  The examiner diagnosed PTSD, chronic; assigned a GAF of 58; and stated that the Veteran had moderate difficulty in two areas of functioning, limited social involvement and sleep deprivation.

The Veteran was afforded a VA examination in March 2011 in which he reported increased difficulty remembering things over the prior two years; living with his wife of 44 years and his daughter; having a close relationship with his wife and family; having one friend and not going out socially; and involving himself in beadwork, artwork, and exercising at times by walking or using a step machine.  Physical examination showed that speech was rapid; affect was normal; mood was anxious; he was intact to person, time, and place; thought process and content were unremarkable.  The Veteran reported PTSD symptoms and impairment, to include sleep disturbances with nightmares; difficulty traveling as he cannot trust others; recurrent and intrusive distressing recollections and dreams of the event; avoidance; markedly diminished interest or participation in significant activities; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The VA examiner noted that recent memory was moderately impaired.  The VA examiner diagnosed PTSD, chronic, and assigned a GAF score of 55.  The VA examiner stated that the Veteran had reduced reliability and productivity in the area of social relationships as a result of PTSD symptoms of emotional distancing, irritability, and decreased interest.

The Veteran testified before the undersigned VLJ in April 2012 that he had memories of service all the time, causing sleep disturbances.  He stated that he kept on guard, always kept his back to a wall, had very few friends, had a close family, and did not trust people.  He also stated that he had incidents of "flying off the handle" at people from his prior place of employment, used avoidance to not lose his temper, and stayed to himself.  He noted that he went to church for counseling and was not taking any medication for PTSD.

After carefully reviewing the evidence of record, the Board concludes that prior to March 9, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 30 percent rating; from March 9, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 50 percent rating.  

In determining that the Veteran's PTSD warrants the aforementioned disability ratings, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 is indicated where there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

The evidence of record shows that prior to March 9, 2011, the Veteran's PTSD caused mild impairment of occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is squarely within the criteria for the 30 percent rating.  A schedular rating of 50 percent rating is awarded for occupational and social impairment with reduced reliability and productivity, but prior to March 9, 2011; the evidence did not show the Veteran's PTSD manifest symptomatology more nearly approximates such impairment. 

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, specific symptoms associated with the 50 percent rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Review of the evidence of record prior to March 9, 2011, shows that the Veteran's PTSD caused disturbances of motivation and mood and difficulty in establishing effective work and social relationships, but the other symptoms were absent.  The record repeatedly showed normal speech; no panic attacks; no difficulty in understanding complex commands; slight impairment of memory; and mild cognitive impairment.  Moreover, although there was indication of difficulty in establishing effective work and social relationships, the Veteran reported having few friends that he helped with home projects; making arts and crafts; having a reasonably good relationship with his family; having a satisfying leisure life that afforded some enjoyment.

The evidence of record shows that from March 9, 2011, the Veteran's PTSD caused increased impairment of occupational and social functioning with reduced reliability and productivity which is squarely within the criteria for the 50 percent rating.  A schedular rating of 70 percent rating is awarded for deficiencies in most areas, but the evidence does not show the Veteran's PTSD manifest symptomatology more nearly approximates such impairment.

To this point, specific symptoms associated with the 70 percent rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Review of the evidence of record from March 9, 2011, shows that the Veteran's PTSD caused rapid speech and impaired impulse control, but the other symptoms were absent.  The record shows no suicidal ideation; no obsessional rituals; no spatial disorientation; and adequate hygiene and appearance.  He also reported living with his wife of 44 years and his daughter; having a close relationship with his wife and family; having one friend and not going out socially; and involving himself in beadwork, artwork, and exercising at times by walking or using a step machine.  

For the reasons above the Board finds the criteria for a rating in excess of 30 percent prior to March 9, 2011, and to a rating in excess of 50 percent from that date are not met. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his statements shows impairment more closely approximating the criteria for the next higher ratings.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the service-connected PTSD and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; but had determined that it does not apply in this case because the preponderance of the evidence is against claim.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to an increased disability rating for service-connected PTSD in excess of 30 percent prior to March 9, 2011; and in excess of 50 percent from that date is denied.


REMAND

HTN Claim

The Veteran filed a claim in July 2008, in pertinent part, for service connection for HTN secondary to herbicide exposure.

In the December 2008 rating decision on appeal, the RO denied service connection for HTN, based on the determination that the condition neither occurred in nor was caused by service.  (The Board notes that in this rating decision, the RO refers to a May 2008 VA medical center examination that is not in the claims folder.  Therefore, on remand, a copy of the May 2008 examination should be associated with the claims folder.) 

The Veteran was afforded a VA examination for DM in March 2009 in which the VA examiner diagnosed hypertension and opined that it was not a complication of diabetes as it pre-existed diabetes.

The RO granted service connection for DM associated with herbicide exposure in an April 2009 rating decision, conceding the Veteran's exposure to herbicides such as Agent Orange due to his service in Vietnam.  

The Board finds that the opinion expressed in the March 2009 VA examination report is inadequate for adjudication purposes as it only address whether the Veteran's HTN is secondary to his DM.  That is, the opinion does not address whether the Veteran's hypertension is etiologically related to his active duty service, to specifically include any exposure to herbicides as initially alleged by the Veteran and as such exposure was conceded by the RO in the aforementioned rating decision.  

Residuals of GSW Claims

The Veteran was most recently afforded a VA examination in February 2011 to determine the current degree of severity of his residuals of GSW, right wrist and right ankle.  The examiner reported the results of range of motion testing in degrees and diagnosed residuals of gunshot wound right wrist with scarring and posttraumatic tendonitis and right median nerve neuritis and residuals of gunshot wound right ankle with scarring and posttraumatic tendonitis. 

However, the examiner did not address whether there was functional impairment due to such factors as pain, fatigability or weakness.  Moreover, the examiner did not adequately assess the degree of any neurological impairment associated with the service-connected residuals of GSW, to include severity in terms corresponding to the VA rating schedule. Therefore, the examination report is inadequate for adjudication purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

 TDIU Claim

The Board notes that Veteran meets the schedular criteria for TDIU and that when he filed a claim for it in December 2011, he requested a VA examination.  The RO has not adjudicated this claim, and the Veteran has not been afforded a VA examination in connection with the claim.
The Veteran testified before the undersigned VLJ that he experienced numbness in his right hand, requiring him to use his left hand, and was kept from working due to sharp pains in his wrist and hand, and due to his diabetes.

The Board finds that the Veteran should be afforded a VA examination in which the examiner opines as to whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to any or all of his service-connected disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should obtain a copy of the aforementioned May 2008 VA medical center examination for HTN and associated a copy of the report with the claims file.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to assess the nature and etiology of the Veteran's hypertension.  The claims folder must be made available to and reviewed by the examiner.

All findings should be reported in detail, and all indicated diagnostics should be performed.

Based on examination of the Veteran and review of the file, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or more probable) that hypertension is etiologically related to his active duty service, to specifically include any exposure to herbicides, or was caused by or is permanently worsened or aggravated by his service-connected DM.

The rationale for all opinions expressed must be provided. 

3.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's service-connected residuals of GSW, right wrist and right ankle.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies, including range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should describe any neurological impairment associated with the service-connected residuals of GSW, right ankle and right wrist to include diagnosis and severity in terms corresponding to the VA rating schedule. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any nonservice-connected disorders. 

The examiner should also provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided. 

4.  Then, the Veteran to be afforded a VA examination or examinations to determine the impact of his service-connected disabilities on his employability.  The claims folder must be made available to and reviewed by the examiner(s).  Then, the examiner(s) is (are) to opine whether it is at least as likely as not (50 percent or greater probability) that any or all of the Veteran's service-connected disabilities have been sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background at any point during the period of the claim. 

The rationale for all opinions expressed must also be provided. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


